       Case 1:17-cv-07696-JPO-KNF Document 67 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TAE DANIEL LEE,
                                 Plaintiff,
                                                                      17-CV-7696 (JPO)
                      -v-
                                                            ORDER ADOPTING REPORT AND
 WOODSTOCK OUTDOOR COMPANY,                                     RECOMMENDATION
 INC., ET AL.,
                   Defendants.


J. PAUL OETKEN, District Judge:

        On September 4, 2018 the Court found the corporate defendant Woodstock Outdoor

Company, Inc. to be in default. (Dkt. No. 39.) That same day, the Court issued an order of

reference requesting that Magistrate Judge Kevin Nathaniel Fox conduct a damages inquest.

(Dkt. No. 40.)

        Judge Fox conducted a thorough and careful inquest and issued a Report and

Recommendation (the “Report”) that this Court award damages as specified in the Report. (Dkt.

No. 66.) The Court has reviewed the Report.

        No party filed a timely objection to the Report; therefore the Court reviews it for clear

error. See Fed. R. Civ. P. 72(b), Advisory Committee’s Notes (1983) (“When no timely

objection is filed, the court need only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.”); see also Borcsok v. Early, 299 F. App’x 76, 77

(2d Cir. 2008). Magistrate Judge Fox’s well-reasoned Report presents no such errors and is

therefore fully adopted by this Court.

        Accordingly, damages are awarded as calculated in the Report.

        The Clerk of Court is directed to enter judgment accordingly and to close this case.

        SO ORDERED.


                                                   1
     Case 1:17-cv-07696-JPO-KNF Document 67 Filed 09/18/20 Page 2 of 2




Dated: September 18, 2020
       New York, New York

                                  ____________________________________
                                             J. PAUL OETKEN
                                         United States District Judge




                                     2
